Citation Nr: 0117399	
Decision Date: 06/29/01    Archive Date: 07/03/01

DOCKET NO.  97-05 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased level of dependency and indemnity 
compensation.


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the 
United States


ATTORNEY FOR THE BOARD

H. Roberts, Counsel



INTRODUCTION

The veteran served on active duty from July 1942 to November 
1943.  The veteran died on July [redacted], 1962.  The appellant is 
the surviving spouse of the veteran.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a July 1993 decision of the St. Petersburg, 
Florida, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied the issue on appeal.

This claim was previously before the Board and was remanded 
in April 1997.  That remand sought additional evidence.  This 
claim was again before the Board and was the subject of a May 
1998 decision.  That Board decision was vacated by means of a 
November 1999 Order of the United States Court of Appeals for 
Veterans Claims, which also remanded this claim to the Board.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist, 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits, and eliminates the concept of a well-
grounded claim.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).

A remand is required for compliance with the notice and duty 
to assist provisions contained in the new law.  In addition, 
because the RO has not yet considered whether any additional 
notification or development action is required under the 
VCAA, it would be potentially prejudicial to the appellant if 
the Board were to proceed to issue a decision at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. 
Op. No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 
49,747 (1992)).

This claim has previously been adjudicated by the RO and 
denied based upon the fact that the veteran was not rated as 
totally disabled for eight years prior to his death and that 
the appellant thus did not qualify for increased benefits 
pursuant to 38 U.S.C.A. § 1311(a)(2) (West 1991).  However, 
in Hix v. Gober, 225 F.3d 1377 (Fed. Cir. 2000), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) held that a hypothetical analysis is necessary when 
making determinations under the enhanced dependency and 
indemnity compensation provisions of 38 U.S.C. § 1311 (West 
1991) and affirmed a previous decision of the United States 
Court of Appeals for Veterans Claims (Court).  The Court 
stated in that previous decision that the phrase "entitled 
to receive" in 38 U.S.C. § 1318(b) "entitles the claimant 
to obtain a determination of whether the deceased veteran, 
prior to his death, hypothetically would have been entitled 
to receive an award of service connection and an assignment 
of a total disability rating so as to qualify under that 
statute."  Hix v. West, 12 Vet. App. 138 (1999).  The 
Federal Circuit noted the language of 38 C.F.R. § 20.1106 
which states, "Except with respect to benefits under the 
provisions of 38 U.S.C. § 1318...issues involved in a 
survivor's claim for death benefits will be decided without 
regard to any prior disposition of those issues during the 
veteran's lifetime."  The Federal Circuit held that all 
other issues involving a claim for dependency and indemnity 
compensation must be made without regard to any prior 
decisions during the veteran's lifetime.  Thus, a de novo 
determination of the veteran's disabilities must be made 
before a decision regarding a claim for dependency and 
indemnity compensation can be made.  Hix, 225 F.3d at 1380-
81.

A remand is required in this case because the appellant has 
not been informed of the proper standard for adjudication of 
her claim and must be afforded the opportunity to put forth 
arguments regarding the veteran's hypothetical entitlement to 
a total service-connected disability rating for eight years 
prior to his death.  A remand is also required to ensure 
appropriate development of the appellant's claim pursuant to 
the VCAA.  Specifically, the RO must determine whether the 
private medical evidence has been properly developed in this 
claim.

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA is 
completed.  The RO should specifically 
ensure that all private medical evidence 
is sought in relation to the appellant's 
claim.

2.  Following completion of the 
foregoing, the RO should review the issue 
on appeal, complying with all applicable 
notice and development requirements.  The 
RO should consider whether the veteran 
was hypothetically entitled to a total 
rating for eight years prior to his death 
in adjudicating the appellant's claim.  
If the decision remains adverse to the 
appellant, she and her representative 
should be furnished a supplemental 
statement of the case and afforded the 
applicable period of time within which to 
respond.  Thereafter, subject to current 
appellate procedures, the case should be 
returned to the Board.

The Board expresses its gratitude in advance to the RO for 
assisting in the requested development.

The purpose of this REMAND is to ensure compliance with due 
process considerations.  If there is additional evidence 
which may be obtained or generated, the appellant has an 
obligation to obtain and submit that evidence.  No inference 
should be drawn regarding the final disposition of this 
claim.  The appellant is hereby informed that failure to 
cooperate with any requested development may have an adverse 
effect upon her claim.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Veterans Appeals for 
additional development or other action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994); see also 38 U.S.C.A. § 5101 (West Supp. 2000) 
(Historical and Statutory Notes).  In addition, the VBA 
ADJUDICATION PROCEDURE MANUAL, M21-1, Part IV, directs the RO 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
 8.44-8.45, 38.02-38.03.




		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


